            Case 2:20-cv-02345-RFB-NJK Document 7 Filed 03/23/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   T. MATTHEW PHILLIPS, et al.,
                                                             Case No. 2:20-cv-02345-RFB-NJK
 8           Plaintiffs,
                                                                           ORDER
 9   v.
10   BRYCE DUCKWORTH, et al.,
11           Defendants.
12         On December 30, 2020, the Court issued an order granting Plaintiff T. Matthew Phillips’
13 motion to be permitted to file electronically subject to Plaintiff filing a certification that he has
14 completed the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
15 Civil Menu E-Filing Categories and Events, no later than January 13, 2021. Docket No. 6. To
16 date, Plaintiff has failed to file a certification or request an extension to do so. See Docket.
17         Accordingly, Plaintiff is hereby ORDERED to file a certification that he has completed
18 the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the Civil Menu
19 E-Filing Categories and Events, no later than April 2, 2021. Failure to do so will result in
20 revocation of Plaintiff’s permission to file electronically.
21         IT IS SO ORDERED.
22         Dated: March 23, 2021
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28

                                                      1
